Citation Nr: 1511208	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected bilateral plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected low back strain.

 3. Entitlement to an initial evaluation in excess of 10 percent for the service-connected tinea versicolor of the abdomen, back, and arms, and pseudofolliculitis barbae (PFB) of the face and neck. 

4.  Entitlement to a compensable initial evaluation for the service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1997, from August 1998 to April 1999, from March 2003 to August 2003, from June 2004 to May 2005, and from September 2008 to September 2009.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, awarded service-connection for dermatophytosis and folliculitis (10 percent), bilateral plantar fasciitis (10 percent), low back strain (10 percent), and right ankle strain (noncompensable) effective September 2009.  

The Veteran is appealing the original assignment of the evaluations following the award of service connection.  As such, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In November 2011, the RO recharacterized the skin disability, formerly evaluated as dermatophytosis and folliculitis, as tinea versicolor of the abdomen, back, and arms, and PFB of the face and neck.  The 10 percent rating was continued.  The claim remains in appellate status. 
   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.   

The record compiled for appellate review is incomplete.  The last VA medical records (associated with Virtual VA) are dated in August 2012.  Any missing and/or ongoing VA treatment records pertinent to the issues must also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The last VA general medical examination (which addressed the Veteran's bilateral feet, low back, and right ankle) was in June 2010, almost five years ago.  The October 2011 skin examination is also dated.  The Board cannot ascertain the current severity of the claimed conditions without new examinations.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Additionally, the June 2010 VA examination is inadequate with respect to the Veteran's back, feet, and right ankle, as the examiner, most notably, failed to provide sufficient range of motion studies, perform repetitive testing, or conduct diagnostic imaging studies.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examinations to determine the current severity of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those dated from August 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  The examiner must explain the rationale for all opinions.

Tinea Versicolor and PFB: examination findings pertinent to the Veteran's tinea versicolor and PFB should be reported to allow for application of VA rating criteria for diseases of the skin.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected skin disability alone (not including the effects of any non-service connected disabilities.

Low Back and Right Ankle: Examination findings pertinent to the low back and right ankle should be reported to allow for application of VA rating criteria for disabilities of the spine and ankle.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected low back strain and right ankle alone (not including the effects of any non-service connected disabilities).

Bilateral Feet: examination findings pertinent to the Veteran's plantar fasciitis should be reported to allow for application of VA rating criteria for disabilities of the feet.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected plantar fasciitis alone (not including the effects of any non-service connected disabilities.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




